Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in response to the claimed listing filed on 09/01/2021.
Claims 1-26 are pending.
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. US 10733078 B2 (submitted by Applicant IDS date 12/12/2021).
For example:

Current claims

Claims in U.S. Patent US10733078B2 

1. A system to detect and resolve conflicts between different experiments running on a website building system (WBS), said system comprising:
at least one processor;







conflict resolver running on said at least one processor to check for interactions and conflicts between an experiment and at least one other existing experiment from a set of existing experiments in said WBS, when said experiment is set-up or integrated into said set of existing experiments, said conflict resolver to either resolve said interactions and conflicts, or to allow said interactions and conflicts to remain; [*] and

an experiment manager running on said at least one processor to manage and coordinate said experiment and said at least one other existing experiment when said experiment is running concurrently with said at least one other existing experiment, after set-up or integration of said experiment into said set of existing experiments by said conflict resolver [**].










-------------------------------------------------------

2. The system according to claim 1, said conflict resolver to check for said interactions and conflicts within at least one of: a definition and a specification of said experiment and a definition and specification of said at least one other experiment.





-----------------------------------------------------

3. The system according to claim 1 wherein said interactions and conflicts are at least one of: dependency, ambiguity, consistency, and collisions between said experiment and said at least one other experiment.

------------------------------------------------------

4. The system according to claim 1 wherein said experiment is running concurrently with said at least one other existing experiment for at least one particular user.




-------------------------------------------------------

5. The system according to claim 1, said conflict resolver to indicate if said interactions and conflicts remain by at least one of: marking conflicting experiments in a database and warning a website designer.

----------------------------------------------------

6. The system according to claim 1, said conflict resolver to resolve said interactions and conflicts using a technique which is least one of: fully automatic, partially automatic and user interactive.



-------------------------------------------------------
7. The system according to claim 1, said conflict resolver to resolve said interactions and conflicts by at least one of: not integrating said experiment, creating at least one new experiment, changing experiment definition, changing experiment priority, changing experiment source code, changing experiment order, changing user assignment, changing experiment dependency, creating multiple method files, and separating experiments.
------------------------------------------------------

8. The system of claim 7 said conflict resolver to indicate when new interactions and conflicts are created as a result of a resolution.


------------------------------------------------------

9. The system according to claim 1, said experiment manager to manage and coordinate using fully automatic techniques according to a defined set of rules.

------------------------------------------------------
10. The system according to claim 1 said experiment manager comprising an active conflict resolver to perform at least one of: changing experiment priority, not selecting experiment, changing experiment order, changing user assignment, changing experiment dependency, selecting a different experiment, and separating experiments.







----------------------------------------------------
11. The system according to claim 10, said experiment manager to perform said selecting a different experiment according to said experiment priority.



----------------------------------------------------
12. The system according to claim 10 said experiment manager to perform said separating experiments by assigning said experiments to different user populations.







----------------------------------------------
13. The system according to claim 1, said experiment manager to maintain details of said interactions and conflicts for each open experiment and to update said details whenever said open experiments change.

---------------------------------------------------

Claims 14-26: Claims directed to a method corresponding to the system of claims 1-13.

1. A website building system (WBS) enabling web site designers to build and host websites for their end users, said system comprising:
a computing system having a memory and a processor; and
an experiment server running on said processor to manage multiple concurrent experiments running within said WBS, the experiment server comprising:

an experiment creator to receive an experiment specification to test features, 

components or system updates for said WBS and to create an experiment definition from said specification, said experiment creator to inspect and analyze source material and to modify compiled code and data objects of components of said website building system;
an experiment integrator to integrate said experiment definition as an experiment into said WBS wherein said
 [*] experiment integrator also comprises an integration conflict resolver to resolve conflicts and dependency issues with features and components in already existing experiments within said WBS;


an experiment configurer to configure, according to a selection criteria, a target population of web site designers for said experiment, each of said criteria based at least on properties of said web site designers; 
and
[**] an experiment manager to manage said experiment and at least one other experiment during the execution of said experiment at runtime of said WBS according to said target population wherein said experiment manager also 

[*] comprises an active conflict resolver to detect and resolve conflicts and dependencies between features and components in said experiment and in said at least one other experiment running concurrently within said WBS.
--------------------------------------------------
Part in independent claim 1:
components or system updates for said WBS and to create an experiment definition from said specification, said experiment creator to inspect and analyze source material and to modify compiled code and data objects of components of said website building system;
And part in dependent claim 13: wherein said active conflict resolver resolves conflicts between said experiment and at least one other experiment using experiment separation.

-------------------------------------------------------
Part in independent claim 1:
…an experiment integrator to integrate said experiment definition as an experiment into said WBS wherein said experiment integrator also comprises an integration conflict resolver to resolve conflicts and dependency issues with features and components in already existing experiments within said WBS;
-------------------------------------------------------

Part in claim 1
comprises an active conflict resolver to detect and resolve conflicts and dependencies between features and components in said experiment and in said at least one other experiment running concurrently within said WBS.

----------------------------------------------
Part in claim 1
comprises an active conflict resolver to detect and resolve conflicts and dependencies between features and components in said experiment and in said at least one other experiment running concurrently within said WBS.
-----------------------------------------------------

Part in claim 1:
comprises an active conflict resolver to detect and resolve conflicts and dependencies between features and components in said experiment and in said at least one other experiment running concurrently within said WBS.

-------------------------------------------------
Claim 13. The system according to claim 1 and wherein said active conflict resolver resolves conflicts between said experiment and at least one other experiment using experiment separation.






-------------------------------------------------
Part in claim 1:
comprises an active conflict resolver to detect and resolve conflicts and dependencies between features and components in said experiment and in said at least one other experiment running concurrently within said WBS.
----------------------------------------------------
Part in claim 1:
an experiment manager to manage said experiment and at least one other experiment during the execution of said experiment at runtime….

---------------------------------------------------
Part in claim 1
wherein said experiment manager also comprises an active conflict resolver to detect and resolve conflicts and dependencies between features and components in said experiment and in said at least one other experiment running concurrently within said WBS.
And claim 13.
Claim 13. The system according to claim 1 and wherein said active conflict resolver resolves conflicts between said experiment and at least one other experiment using experiment separation.

-------------------------------------------------
Part in claim 1
an experiment configurer to configure, according to a selection criteria, a target population of web site designers for said experiment, each of said criteria based at least on properties of said web site designers; and


------------------------------------------------
Part in claim 1
an experiment configurer to configure, according to a selection criteria, a target population of web site designers for said experiment, each of said criteria based at least on properties of said web site designers; and
 Claim 13. The system according to claim 1 and wherein said active conflict resolver resolves conflicts between said experiment and at least one other experiment using experiment separation.

------------------------------------------------------
2. The system according to claim 1 and also comprising an experiment analyzer to analyze results from said experiment during said runtime and to update said experiment manager accordingly.

-------------------------------------------------------

Claims 19- 36





Current claims are directed to a system and a method that are to detect and resolve conflicts between different experiments running on a website building system (WBS). The conflicts which are detected and resolved are recited in the system and method of the US Patent US 10733078 B2 claims. The detection and resolving of the conflicts in the current claims are included with more features. However, the inclusion of more features in the current claims are generally covered as the common inclusions in any conflict resolution which is/are explicitly running by web instructions and shown by web browsers to web designers, and thus the more recited features in the current claims for detecting and resolving conflicts are not patentably distinct from the detecting and resolving conflicts, parts of recitations in the US Patent. 
Therefore, it would be obvious to one of ordinary skills in the art before the effective filing of the invention to include more features of conflict detection and resolving in the claims but in the common manners of web designing and experiment as recited in the US patent for extending coverage.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
As Claims 14-26:
Independent Claim 14: It recites a series of acts , “A method to detect and resolve conflicts between different [experiments running on a website building system (WBS)], said method comprising:
checking for interactions and conflicts between an experiment and at least one other experiment from a set of experiments [in said WBS], and either resolving said interactions and conflicts, or allowing said interactions and conflicts to remain when said experiment is set-up or integrated into said set of experiments; and
managing and coordinating said experiment and said at least one other existing experiment when said experiment [is running concurrently with said at least one other existing experiment], after set-up or integration of said experiment into said set of existing experiments.”. 
Thus, the claim is directed to a process.
In light of the specification, the process is as a whole with  “A method to detect and resolve conflicts between different experiments […], said method comprising:

checking for interactions and conflicts between an experiment and at least one other experiment from a set of experiments […], and either resolving said interactions and conflicts, or allowing said interactions and conflicts to remain when said experiment is set-up or integrated into said set of experiments; and
managing and coordinating said experiment and said at least one other existing experiment when said experiment […], after set-up or integration of said experiment into said set of existing experiments.”. 
 
That is, nothing in the claimed element precludes the process from practically being performed in the mind or with the aid of pen and paper. Checking for interactions and conflicts, resolving or allowing are the actions can be produced in human mind like thinking. Managing and coordinating after set-up or integration of the experiment can be either in human mind or thinking and aided with pen and paper.  It shows the claim falls within “mental process”. Accordingly, the claim recite an abstract idea.
This judicial exception is not integrate into a practical application. In particular, the claim recites additional elements: experiments running on a website building system (WBS)], WBS;  is running concurrently with said at least one other existing experiment…
 do nothing more than add insignificantly extra solution activity to the judicial exception such as visualizing on website building system, a generic software framework to visualize web applications like a browser; they amount to no more than instructions to apply the exception using execution of software. These additional elements as identified do not integrate the abstract idea into a practical application. Thus, the claim is directed to a judicial exception without providing an inventive concept/significantly more; it is not eligible under 35 USC 101.

Claim 15. The method according to claim 14 wherein said checking is performed within at least one of: a definition and a specification of said experiment and a definition and specification of said at least one other experiment.
Claim 16. The method according to claim 14 wherein said interactions and conflicts are at least one of: dependency, ambiguity, consistency, state maps, and collisions between said experiment and said at least one other experiment.
	- Claims 15-16 recite checking and interactions and conflicts as in claim 14, and the recitations are within “mental process” as of claim 14. Thus, the claims remain directed to a judicial exception without providing an inventive concept/significantly more; it is not eligible under 35 USC 101.

Claim 17. The method according to claim 14 wherein said experiment is running concurrently with said at least one other existing experiment for at least one particular user.
- Claim 17 recites the same additional element running experiment that is mentioned in claim 14. Thus, the claims remain directed to a judicial exception without providing an inventive concept/significantly more; it is not eligible under 35 USC 101.

Claim 18. The method according to claim 14 and comprising, first indicating if said interactions and conflicts remain by at least one of: marking said experiment in a database and warning a website designer.
- Claim 18 recites further  step of indicating and marking, that is, nothing in the claimed element precludes the process from practically being performed in the mind or with the aid of pen and paper. 
Thus, the claims remain directed to a judicial exception without providing an inventive concept/significantly more; it is not eligible under 35 USC 101.

Claim 19. The method according to claim 17 wherein said resolving comprises operating using a modality which at least one of: fully automatic, partially automatic and via user interactive techniques.
- Claim 19 recites the same resolving that is mentioned in claim 14. Thus, the claims remain directed to a judicial exception without providing an inventive concept/significantly more; it is not eligible under 35 USC 101.

Claim 20. The method according to claim 14 wherein said resolving comprises at least one of: not integrating said experiment, creating at least one new experiment, changing experiment definition, changing experiment priority, not selecting experiment, changing experiment order, changing user assignment, changing experiment dependency, selecting a different experiment, and separating experiments.
- Claim 20 recites further the resolving step as in claim 14, nothing in the claimed element precludes the process from practically being performed in the mind or with the aid of pen and paper. 
Thus, the claims remain directed to a judicial exception without providing an inventive concept/significantly more; it is not eligible under 35 USC 101.

Claim 21. The method of claim 20 and comprising second indicating if new interactions and conflicts are created as a result of said resolving.
- Claim 21 recites further second indicating step, that is, nothing in this claimed element precludes the process from practically being performed in the mind or with the aid of pen and paper. 
Thus, the claims remain directed to a judicial exception without providing an inventive concept/significantly more; it is not eligible under 35 USC 101.

Claim 22. The method according to claim 14 wherein said managing and coordinating comprises operating automatically according to a defined set of rules.
- Claim 22 recites managing and coordinating as in claim 14, and the recitations are within “mental process” as of claim 14. Thus, the claims remain directed to a judicial exception without providing an inventive concept/significantly more; it is not eligible under 35 USC 101.

Claim 23. The method according to claim 14 wherein said managing and coordinating comprises at least one of: changing experiment priority, not selecting experiment, changing experiment order, changing user assignment, changing experiment dependency, selecting a different experiment, and separating experiments.
Claim 24. The method according to claim 23 wherein said selecting is according to said experiment priority.
Claim 25. The method according to claim 23 wherein said separating comprises assigning said experiments to different user populations.
- Claims 23-25 recite managing and coordinating included with at least one experimental changing with as in claim 14, and the inclusion of selecting or separating experiment is within “mental process” as of claim 14. Thus, the claims remain directed to a judicial exception without providing an inventive concept/significantly more; it is not eligible under 35 USC 101.

Claim 26. The method according to claim 14, the method comprising maintaining details of said interactions and conflicts for each open experiment and updating said details whenever said open experiments change.
- Claim 26 recites further maintaining and updating details when experimental change, the recitations are within “mental process” as of claim 14. Thus, the claims remain directed to a judicial exception without providing an inventive concept/significantly more; it is not eligible under 35 USC 101.

As per claims 1-13: Claims 1-13 recite the limitation as the system that has corresponding limitations as in the method of claims 14-26 above, where the system is to detect and resolve conflict as performing the steps identified as abstract idea of claims 14-26 without providing an inventive concept/significantly more. The system in the claims 1-13 is added with “at least one processor”, where “processor” is only a generic computer component; it does not integrate the abstract idea as identified into a meaningful limitation for significantly more. 
Thus the system claims of claims 1-13 is not eligible under 35 USC 101 by the rationales  provided in the rejection of claims 14-26.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11, 13, 14-24, 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benjamin S. Lerner, “Designing for Extensibility and Planning for Conflict: Experiments in Web-Browser Design”, 2011,  University of Washington, Thesis, 248 pages.
As per Claim 1: Lerner discloses,
1. A system to detect and resolve conflicts between different experiments (in Introduction, p. 1, writing browser extensions) running on a website building system (WBS) (See p. 4, Figure 1.2, interpreted to WSB, Figure 1.2, a web platform, such as in sec. 2.2.2, pages 19 to 24. A web building system could be Firefox, Internet Explorer,  Chrome platform, etc.), said system comprising:
at least one processor;
a conflict resolver running on said at least one processor to check for interactions and conflicts between an experiment and at least one other existing experiment from a set of existing experiments in said WBS (See in p. 2, item 3, “…Detecting and resolving conflicts
among those interactions can benefit from declarative, language-based security techniques.”),  

when said experiment is set-up or integrated into said set of existing experiments, said conflict resolver to either resolve said interactions and conflicts, or to allow said interactions and conflicts to remain; and
(In p. 1, experimental systems such as “such as Google’s Chrome, HP’s webOS, Mozilla
Labs’ Chromeless, Boot to Gecko, and the Webian shell all provide browser-like functionality with progressively less “browser” ui—indeed,…”.  In p. 3, and p. 4, Figure 1.1, Figure 1,2, (a) and (b), seen in p. 26, Trouble shouting techniques, in  p. 41, para., ‘A conflict occurs...’, etc.)
 
an experiment manager running on said at least one processor to manage and coordinate said experiment and said at least one other existing experiment when said experiment is running concurrently with said at least one other existing experiment, after set-up or integration of said experiment into said set of existing experiments by said conflict resolver.
(Take, Chrome in p. 11, “Chrome:”, Chrome is an experiment manager for running Extensions, and thus, see Figure 1.1, Figure 1.2, in pages 3-4, the web platforms include “browser level”. Examiner notes that this level acts like an experiment manager to coordinate running web pages in the web platform: WBS. Web pages with extension are experimented, and they running concurrently in the Web Platform.  See page 73, sec. 3.4.1 Performance, “Any time spent running the extension manager… caching the results of conflict detection between browser executions”)

As per Claim 2: Regarding, 
2. The system according to claim 1, said conflict resolver to check for said interactions and conflicts within at least one of: a definition and a specification of said experiment and a definition and specification of said at least one other experiment.
(In s See p. 25, sec. 2.4, Defining extension models, and referred to Chapter 1, Introduction in p. 1, experiments are writing browser extensions on and for web platform, experimental systems are such as Google’s Chrome, HP’s webOS, Mozilla Labs’ Chromeless, Boot to Gecko, etc. E.g. Consider Figure 1.2 (a) in p. 4, Consider Platform runtime: ‘WBS’, Defining extension models: ‘definition and a specification’, extension on a Firefox executable: ‘said experiment’, and on Thunderbird executable, or other browser executable: ‘other experiment’)

As per Claim 3: Regarding, 
3. The system according to claim 1 wherein said interactions and conflicts are at least one of: dependency, ambiguity, consistency, and collisions between said experiment and said at least one other experiment.
(E.g. see p. 125, in sec. 5.3.1, “… Moreover, the composite document that results depends on
the order in which extensions were composed. This ability for overlays to apply to each other is an essential part of their power, but also makes dependency checking that much more important.” )

As per Claim 4: Regarding, 
4. The system according to claim 1 wherein said experiment is running concurrently with said at least one other existing experiment for at least one particular user.
(Consider Figure 1.2(a) in p. 4 )

As per Claim 5: Regarding, 
5. The system according to claim 1, said conflict resolver to indicate if said interactions and conflicts remain by at least one of: marking conflicting experiments in a database and warning a website designer.
(In p. 14, para. Start at line 5, especially, ‘Consequently, the only program with perfect information about installed extensions is the user’s browser itself. Only it can correctly analyze running extensions and raise warnings if, when
weaving advice into a function…’; in p. 25, sec. 2.4, ‘The remainder of this chapter chapter examines the extensibility problem—understanding how extensions interact with one another and how best to resolve conflicts that arise’, etc.)

As per Claim 6: Regarding, 
6. The system according to claim 1, said conflict resolver to resolve said interactions and conflicts using a technique which is least one of: fully automatic, partially automatic and user interactive.
(p. 12, lines 1-2, ‘Extensions must have a mechanism for controlling their composition to resolve conflicts, either automatically or through user intervention.’)

As per Claim 7: Regarding, 
7. The system according to claim 1, said conflict resolver to resolve said interactions and conflicts by at least one of: not integrating said experiment, creating at least one new experiment, changing experiment definition, changing experiment priority, changing experiment source code, changing experiment order, changing user assignment, changing experiment dependency, creating multiple method files, and separating experiments.
(See p. 115-116, sec. 5.1.2, especially, start from para., with ‘Beyond these semantic constraints… Modifying existing content by changing attributes is often not more complicated, because those attributes typically do not participate in overlays’ selection mechanism. … 
but interactions with more expressive selectors badly complicate conflict detection: such a system now must consider dependencies between overlays, and unsatisfiable dependency chains lead to conflicts.’ )

As per Claim 8: Regarding, 
8. The system of claim 7 said conflict resolver to indicate when new interactions and conflicts are created as a result of a resolution.
(See 115-116, in sec. 5.1.2. where, ‘where modifying existing content by changing attributes’, ‘remove existing content’ read on the claimed recitation)

As per Claim 9: Regarding, 
9. The system according to claim 1, said experiment manager to manage and coordinate using fully automatic techniques according to a defined set of rules.
(See Figures 1.1, and 1.2 in p. 3-4, the Browser level manage rules. In p. 28, lines 1-3, “AspectJ [123] defines a complex (and incomplete) set of rules governing weaving”, etc.)

As per Claim 10: Regarding, 
10. The system according to claim 1 said experiment manager comprising an active conflict resolver to perform at least one of: changing experiment priority, not selecting experiment, changing experiment order, changing user assignment, changing experiment dependency, selecting a different experiment, and separating experiments.
(p. 12, lines 1-2, ‘Extensions must have a mechanism for controlling their composition to resolve conflicts, either automatically or through user intervention.’, reads on an active conflict resolver.
See p. 18, sec. 2.2.1, start with para., ‘An idealized extensible browser permits extensions to modify the state…. Extensions must have a mechanism for controlling their composition to resolve conflicts, either automatically or through user intervention’.
See last para., within sec. 2.7.1 Termination conditions, p. 40-41, “A conflict occurs… 
When conflicts occur, the authors either strengthen the precondition of one feature (making it apply less often) or weaken the discharge postcondition (making it apply
more often), so as to prioritize the other feature.”

See p. 115-116, sec. 5.1.2, especially, start from para., with ‘Beyond these semantic constraints… Modifying existing content by changing attributes is often not more complicated, because those attributes typically do not participate in overlays’ selection mechanism. … 
but interactions with more expressive selectors badly complicate conflict detection: such a system now must consider dependencies between overlays, and unsatisfiable dependency chains lead to conflicts.’.
It reads at least one of changing in the claimed recitations)

As per Claim 11: Regarding, 
11. The system according to claim 10, said experiment manager to perform said selecting a different experiment according to said experiment priority.
Lerner discloses building extension and provide experiment including resolving conflict in a web-platform (i.e. Figures 1.1, 1.2). The Browser level in the web-platform will act like a manager to select extensions run on a browser executable. 
And see last para., within sec. 2.7.1 Termination conditions, p. 40-41, “A conflict occurs… 
When conflicts occur, the authors either strengthen the precondition of one feature (making it apply less often) or weaken the discharge postcondition (making it apply
more often), so as to prioritize the other feature.”)

As per Claim 13: Regarding, 
13. The system according to claim 1, said experiment manager to maintain details of said interactions and conflicts for each open experiment and to update said details whenever said open experiments change.
 (See Chapter 5, Layout/Makeup Conflicts, start in p. 113, this chapter provides the experiment and detailed reports)

As per claims 14-24, 26: Claims 14-24, 26 recite the limitation as the method that has corresponding limitations performed in the system of claims 1-11, 13 above. The rejection of claim has the same rationale as addressed in claims 1-11, 13 above.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 12 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Benjamin S. Lerner, “Designing for Extensibility and Planning for Conflict: Experiments in Web-Browser Design”, 2011,  University of Washington, Thesis, 248 pages, and further in view of Google Analytics, “Run an Experiment”, 2013, retrieved from https://support.google.com/analytics/topic/1745208  via http://web.archive.org/, 35 pages (Submitted in IDS, receipt date 12/12/21)  and Scott Shannon, “Customer Insights With Google Analytics Demographics”, 3-2014, Online-Behavior.com, 8 pages (Submitted in IDS, receipt date 12/12/21).
As per Claim 12: Regarding, 
12. The system according to claim 10 said experiment manager to perform said separating experiments by assigning said experiments to different user populations.

Lerner discloses building extension and provide experiment including resolving conflict in a web-platform (i.e. Figures 1.1, 1.2). The Browser level in the web-platform will act like an experiment manager to perform separating experiments in separated browsers of browser executable in the platform. Lerner discloses at least one of changing in the experiments,
But Lerner does not explicitly mention, “assigning said experiments to different user populations”.

Google Analytics discloses “assigning said experiments” (See p. 1, item 1 to 3, for preparing and run an experiment, then see p. 6, with Configure & Modify, where user can select to modify or create new experiment based on his objective: In light of the specification, this reads assigning experiment), but does not explicitly mention on “to different user populations”
	Shannon shows “different user populations” (p.2, in “What is the benefit of demographic data in Google Analytics?”), i.e.. a known feature used by Google Analytics allowing a web page to include demographic data for providing time and relevant information to a target audience. This is feature belongs to Google Analytics but it is not mentioned.
The combination of Google Analytics and Shannon will meet a multiple reference to address the deficiency in Lerner.

Thus, it would be obvious to an ordinary of skills in the art before the effective filing of the invention was made to modify the teaching running on experiments of Lerner to include the teaching assigning the experiments to different user populations in combining of Google Analytics and of Shannon for conforming to the web feature availability.


As per claim 25: Claim 25 recites the limitation as a method that has corresponding limitation performed in the system of claim 12 above. The rejection of claim has the same rationale as addressed in claim 12 above.



Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted T Vo whose telephone number is (571) 272-3706.  The examiner can normally be reached on 8am-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Y Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
TTV
December 18, 2022

/Ted T. Vo/
Primary Examiner, Art Unit 2191